Case 1:21-cv-00201-WES-PAS Document 1-1 Filed 05/06/21 Page 1 of 15 PageID #: 5




               Exhibit A
Case 1:21-cv-00201-WES-PAS Document 1-1 Filed 05/06/21 Page 2 of 15 PageID #: 6

                                                                               Service of Process
                                                                               Transmittal
                                                                               04/15/2021
                                                                               CT Log Number 539392380
    TO:     Susan Pecoraro
            Electric Boat Corporation
            75 Eastern Point Rd
            Groton, CT 06340-4989

    RE:     Process Served in Rhode Island

    FOR:    Electric Boat Corporation (Domestic State: DE)




    ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

    TITLE OF ACTION:                    Brian Gailey, Pltf. vs. Electric Boat Corporation, Dft.
    DOCUMENT(S) SERVED:                 Summons, Proof(s), Complaint(s), Attachment(s)
    COURT/AGENCY:                       Newport County Superior Court, RI
                                        Case # NC20210112
    NATURE OF ACTION:                   Employee Litigation - Discrimination
    ON WHOM PROCESS WAS SERVED:         C T Corporation System, East Providence, RI
    DATE AND HOUR OF SERVICE:           By Process Server on 04/15/2021 at 14:02
    JURISDICTION SERVED :               Rhode Island
    APPEARANCE OR ANSWER DUE:           Within 20 days after service, exclusive of the day of service
    ATTORNEY(S) / SENDER(S):            Frederic A Marzilli
                                        685 Warren Avenue
                                        East Providence, RI 02914
                                        401-434-5887
    ACTION ITEMS:                       CT has retained the current log, Retain Date: 04/15/2021, Expected Purge Date:
                                        04/20/2021

                                        Image SOP

                                        Email Notification, Susan Pecoraro specorar@gdeb.com

                                        Email Notification, Kelly Lewis klewis2@gdeb.com

                                        Email Notification, Dixie Baalman dbaalman@gdeb.com
                                        Email Notification, Matthew S. Luxton mluxton@gdeb.com

    REGISTERED AGENT ADDRESS:           C T Corporation System
                                        450 Veterans Memorial Highway
                                        Suite 7A
                                        East Providence, RI 02914
                                        800-448-5350
                                        MajorAccountTeam1@wolterskluwer.com




                                                                               Page 1 of 2 / JD
Case 1:21-cv-00201-WES-PAS Document 1-1 Filed 05/06/21 Page 3 of 15 PageID #: 7

                                                                                                        Service of Process
                                                                                                        Transmittal
                                                                                                        04/15/2021
                                                                                                        CT Log Number 539392380
    TO:         Susan Pecoraro
                Electric Boat Corporation
                75 Eastern Point Rd
                Groton, CT 06340-4989

    RE:         Process Served in Rhode Island

    FOR:        Electric Boat Corporation (Domestic State: DE)




    The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
    relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
    of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
    advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
    therein.




                                                                                                        Page 2 of 2 / JD
      Case 1:21-cv-00201-WES-PAS Document 1-1 Filed 05/06/21 Page 4 of 15 PageID #: 8


                                      STATE OF RHODE ISLAND
                                            SUPERIOR COURT
                                                  SUMMONS

                                                      • Civil Action File Number
                                                        NC-2021-0112
Plaintiff                                               Attorney for the Plaintiff or the Plaintiff
Brian Gailey                                           Frederic A Marzilli
 V.                                                     Address of the Plaintiffs Attorney or the Plaintiff
Electric Boat Corporation                              685 WARREN AVENUE
Defendant                                              EAST PROVIDENCE RI 02914

 Murray Judicial Complex                               .Addres's,o0lie .gfe'ndant
 Newport Cbunty                                        1 61 5 DillabUf1:A -ve
 45 Washington Square                                 'No KingstOR,I 02852
 Newpiirt RI 02840
(401)841-8330

TO THE DEFENDANV Electric Boat Corporation:

   .:Theabov„e:namedllainiiff:_has .brought an _action against- you , in said. Superior _Court-in.:The
ifidicated above.'Yoh are -hereby-summoned and required to serve upon the Plaintiffl s attorney, whose
4C1ApeSS.is,        ab,ove;, an answer td the ;cOri,iblairit which_ is hetewith:served Upon oukithin twerity,(204::
di,504tCr'S'er\,
              .' ice of this Summons upon oü ekclusive of the da of service.                         "1          •

   If syou fail to do -1,,judpieht—by-Tclefault.';‘-vi Lb& taken against you ton the --relief derriamieein
complaint. Your answerriust also be tiled with the court.,
    As provided in Rule 1 (a) of the Superior Court Rules of Civil Procedure, unless t.,1i0 relief demanded in.
the 'complaint is for danialt.arising out -of:y9u,n,ownership, <maintenanCe„ Opei.atioi,L.:, or, control of a motor
vehicle, or unless otherwisorroieled in                      answer mast state as a,,,c5unicrc1aim any related
claim which you May have aga,- st the l laintiiff,oryou-.:Wiflr-thetafter be. bfaris ,orn Making such claim in
any other action.

This Summons was generated on 4/1.3/21)'



                                 Witness the seal/watermark of the Superior Court




                                                                 /        /orv:/ ;•0M621.
SC-CMS-1 revised July 2020)
     Case 1:21-cv-00201-WES-PAS Document 1-1 Filed 05/06/21 Page 5 of 15 PageID #: 9


            itisricc(1, I nilepc ckii,ce)() Honor
                         sr--
                                                    STATE   OF RHODE ISLAND
                                                      SUPERIOR COURT
Plaintiff                                                                          Civil Action File Number
Brian Gailey                                                                       NC-2021-0112
 V.
Electric Boat Corporation
Defendant


                                                       PROOF OF SERVICE

   I hereby certify that on the date be1o           4rco                    i;s triinons, complaint, Language Assistance
Notice,,and all other required docui*ItS-i.-teceiv4h ki                   on the 'Ye: dant Electtic Boat Corporation, by
                                                                                          '
delivering or leaving said papern

  0 With the Defendant pe

   El At the Defendane$            ouse:or usual p1ce offab'Ocle-                   person:7o suitable age and discretion
      then residing therein.
      Name of person of suitable e,kld discretioii4
       Address oldwelling house:or usual, place of abode'


        eta4Onsli             the Deten

   El With an agent a:.1.44prized:ti* pi:Ointment or b -.raw
       Name of authotito1,ag,ent
       If the agent is one designated ys'tattite.to receive                     ei- tit6fag,recgiiired
                                                                                         _             by statute was given
       as noted below:


   p With a guardian or conserVattiN),
      Name of person and clesignatio

    'By delivering said papers to the attorney general or an assistant attorney general &serving the state.

   p Upon a public corporation, body,or authority by delivering said papers to any officer, director, or ,
      manager. .
      Name of person and deSignation


                                                             Page 1 of2




SC-CMS-1 revised July 2020)
     Case 1:21-cv-00201-WES-PAS Document 1-1 Filed 05/06/21 Page 6 of 15 PageID #: 10

                        1
                          ".:'24.\\
             JthEicet3(inilepe ulCri.c)(,))1-lonor   STATE OF RHODE ISLAND
                                                           SUPERIOR COURT

    Upon a private corporation, domestic or foreign:                           ,
    •By"delivering said papers to an officer or a managing or general agent.
         Name of person and designation
    •By leaving said papers at the office ofthe corporation with a person employed therein.                  ,
     • Name of person and designation
     • By delivering said papers to an agent authorized by appointment or by law to receive service of process.
        Name of authorized agent
        Ifthe agent is one designated by statute to receive,service, further notice as required by statute was given
,
       ,as noted below.                                 _
                                         ,                               -
                                          ,..
  •I was unable to make seryik fteT the follOv.ingrigotiabte-,at-terrii3   ,
                             ,                          ,
                                                                 '
SERVICE'DATE:             ,     ,,                ,      SER          ' EE S
  ,•                on      Day  :Yâr       -         ,
Signature of SHERIFF ‘or,

                                 1r
SIGNATURE OF PERSON OTHER THAN !A SHERIFF orJDEPUTV.,SHERIFFKot ar,\ISTABLE MUST BE
NOTARIZED              ,
                                         '1- ,   J— :, -, '                    .,                                     •


                                                           4  ,i ,
                                                                                    ' r
                                                           ,             1    _                •   —        , —                   —
                                                               _
                                I                                                                          ,
Signature                                                      J!                                          r              .
  .
                                                     . ,                                                                      .
State of                                                                                               .
County of                                                                              ,   -    .       ' •
                                      .       - _                ...
   On this                     day of -   ,     ,20            e ore me, the ttrider Tried.notary public, personally
appeared                       ,         -     ,,       4&iL          , '_ personally known to the notary
                                                         -9J.11.,
or • proved to the notary -tI                h satisfactpry '- ev.idef*. ', of identification, which was
                                            ,                        .
                                .                -     -to be thê          on who signed above in my presence,
and who swore or affirmed to the notary that the contents Of the document are truthful to the best of his or her
                                                                                            ,
knowledge.                          .
                                                                    Notary Public:
                                                                    My commission expires:                        .
                                                                    Notary identification number:


                                                                    Page 2 of2




SC-CMS-1 (revised July 2020)
d in Newport County Superior Court
              Case
)mittpd: 4/12/2921    1:21-cv-00201-WES-PAS
                   3:39 PM                      Document 1-1 Filed 05/06/21 Page 7 of 15 PageID #: 11
/elope: 3050140
iiewer: William V.



            ,STATE OF RHODE ISLAND                                                       SUPERIOR COURT
             NEWPORT S.C.


             BRIAN GAMEY,
                        Plaintiff

             v.                                                 :   CASE No.: NC-2021-0112

             ELECTRIC BOAT CORPORATION,
                         Defendant

                                                         COMPLAINT

                                                    I.      Introduction

                     This action is brought by the Plaintiff, Brian Gailey, seeking declaratory and injunctive
            relief, attorney's fees and litigation expenses and other equitable relief, including back pay, as
            well as compensatory and punitive damages,from his employer, Electric Boat Corporation, to
            remedy unlawful discrimination in employment the Plaintiff suffered in violation of the
            Americans with Disabilities Ace("ADA"),42 U.S.C.§12101, et seq., The Rhode Island Fair
            Employment Practices Act.("FEPA"), R.I.G.L §28-5-1, et seq., and/or the Rhode Island Civil
            Rights ofPeople with Disabilities Act("CRPD"), R.I.G.L §42-87-1, et seq The Rhode Island
            Civil Rights Act of 1990("RICRA"), R.I.G.L §42-112-1, et seq.

                                                      II.     Parties

                  1. The Plaintiff, Brian Gailey, is a resident of the Town of Portsmouth, County of Newport,
                     State of Rhode Island.

                  2. The Defendant, Electric Boat Corporation, a submarine manufacturer, organized under
                     the laws ofthe State of Delaware, qualified to do business in the State of Rhode Island,
                     with a Quonset Point facility, where the Plaintiff worked, located at 165 Dillabur Ave.,
                     North Kingstown, Rhode Island.

                                    III.   Exhaustion of Administrative Remedies

                  3. On or about November 6,2018, the Plaintiff timely filed a charge of discrimination
                     against Defendant, Electric Boat Corporation with the Rhode Island Commission for
                     Human Rights("RICHR")No. 19-EMD 202-31/28 and also with the United States Equal
                     Employment Opportunity Commission ("EEOC"),EEOC No 163-23019-00143.

                  4. On or about February 12, 2021, more than one hundred twenty (120) days, but less than
                     two(2) years after the charge was co-filed, the Plaintiff requested that the RICHR and the
                     EEOC issue right to sue letters.
id in Newport County Superior Court
              Case
Dmitted: 4/12/2p21    1:21-cv-00201-WES-PAS
                   3:39 PM                     Document 1-1 Filed 05/06/21 Page 8 of 15 PageID #: 12
/elope: 3050140
/iewer: William V.



               5. On or about February 15, 2021, the Plaintiff was issued a notice of right to sue by the
                  RICHR and has timely instituted this lawsuit thereon.

               6. On or about March 15, 2021, the Plaintiff was issued a notice of right to sue by the EEOC
                  and has timely instituted this lawsuit thereon.

                                                      IV.    Facts

               7. Plaintiff was born on April 18, 1954.

               8. Beginning in 1986, through his termination on September 13, 2018, the Plaintiff worked
                  as an inspector for the Defendant, Electric Boat Corporation.

               9. Hundreds of Electric Boat employees hold the job title "inspector".

                10. No written job description for the position of"inspector" has ever been identified, cited
                    or utilized by Electric Boat during its processing of the Plaintiffs work capacity.

                1 1. Plaintiff has had an epilepsy seizure disorder, since a 1980's motorcycle accident, in
                     which he sustained serious injuries. Plaintiff's neurological condition has been
                     characterized by infrequent seizures.

                12. Individuals, like the Plaintiff, who have a seizure disorder, should be found to have a
                    disability within the meaning of the first part ofthe ADA's definition of disability,
                    because they are substantially limited in neurological functions and other major life
                    activities when seizures occur. Even if it is episodic or in remission it is still disabling
                    under the ADA if it would substantially limit a major life activity when active. 29 C.F.R.
                    §16.30.3(j)(1)(vii).

                13. Epilepsy is a physiological disorder affecting the neurological system.

                14. The Plaintiff has never had the need to regularly take seizure medication.

                15. The Plaintiff, prior to his last work day on January 18, 2018, had been regularly
                    performing his inspector duties, with few accommodations(no ladders in the pipe shop)
                    and no work performance problems whatsoever.

                16. The Defendant refused the Plaintiffs repeated offers to return to work with the
                    accommodations he was afforded prior to his last day of work January18, 2018.

                17. Plaintiff has never had a seizure while he was actually performing his inspector job
                    duties, nor has his condition ever actually interfered with him doing his job.

                18. According to a May 17, 2018 written evaluation by Plaintiffs treating board certified
                    neurologist, Dr. William M. Stone, Plaintiff's "cognitive capacity is compatible with
                    returning him to work as an inspector. .. with the caveat that he needs to be well rested
N:1 in Newport County Superior Court
               Case
)mittpcl: 4/12/2921    1:21-cv-00201-WES-PAS
                    3:39 PM                    Document 1-1 Filed 05/06/21 Page 9 of 15 PageID #: 13
/elope: 3050140
/iewer: William V.



                   (i.e., not sleep deprived), to take his seizure medicine on schedule without fail and
                   maintain a high therapeutic range (80-100 ug/ml) valproic acid serum concentration".

                19. Dr. Stone, after he was allegedly informed by Dr. Andrews,the Defendant's in house
                    medical director, of the essential functions ofthe Plaintiff's job, on July 18, 2018, wrote
                    that he (Gailey) could perform all of his job duties as long as he is not seizing and as long
                    as his seizures are controlled.

                20. Furthermore, the only accommodations Dr. Stone recommended was "no overtime, allow
                    adequate time for job related activities."

                21. Thereafter, Dr. Andrews, without notice to the Plaintiff, unilaterally imposed a "no
                    critical inspection" restriction on the Plaintiffs actual job duties. A definition of this
                    term has never been provided and based upon the Plaintiffs understanding of the term;
                    critical inspections are a small portion ofthe required inspections.

                22. According to Dr. Stone, the Plaintiff's only mental impairment occurred during and
                    immediately after his seizure, which never happened while he was performing his
                    inspector duties.

                23. On his December 20, 2018 visit with the Plaintiff, Mr. Gailey, Dr. Stone reiterated that it
                    was his opinion that he was capable of driving and returning to work at his usual job.
                    Further, the doctor opined "he retains adequate memory and cognitive capacity so long as
                    he is not having a complex partial, localization-related seizure or in a postictal period of
                    confusion (both of which probably contributed to the events which occurred at work on
                    the evening of January 18, 2018)".

                24. Defendant, Electric Boat Corporation, is a huge employer with thousands of employees
                    and its employee, Brian Gailey, had been working for them for 44 years, important
                   factors in determining the availability of a possible change of position or
                    accommodations.


                25. The employer shall include the affected employee in the reasonable accommodation and
                    evaluation process, under the ADA,which it failed to do in the Plaintiffs case.

                26. Brian Gailey was not included, nor allowed to participate, in all phases of Defendant's
                    ADA accommodation determination process, and denied the opportunity to participate in
                    person with that process meeting.

                27. Defendant, Electric Boat Corporation, never considered placing Brian Gailey in an
                    available non-inspector's position, or in back, the pipe shop, where he had worked for
                    several years without issue, as required by the ADA.

                28. The employer never considered reassigning the Plaintiff to one of its available vacant
                    positions, for which he was qualified.
!•::1 in Newport County Superior Court
)                Case
   rnittpcl: 4/12/2p21   1:21-cv-00201-WES-PAS
                       3:39 PM                   Document 1-1 Filed 05/06/21 Page 10 of 15 PageID #: 14
/elope: 3050140
diewer: William V.



                 29. Upon information and belief, Defendant, Electric Boat Corporation, has specifically
                     accommodated some of its past partially disabled inspectors, who could no longer totally
                     perform their inspector job duties, by transferring them to a newly created special
                     department.

                 30. An employer is required to base its safety concerns, during its ADA evaluation process,
                     on objective evidence and not on general assumptions.

                 31. An employer should evaluate each individual on their knowledge, skills, experience, and
                     how having epilepsy affects them.

                 32. Defendant, Electric Boat Corporation, terminated the Plaintiff/employee because it
                     wrongfully concluded that the Plaintiff could not perform the essential functions of his
                    job, with accommodations.

                 33. The Plaintiff has suffered economic damages, including, but not limited to, equitable
                     damages, compensatory damages, including, but not limited to, emotional distress, loss of
                     enjoyment of life, humiliation, damage to his business, and personal reputation and other
                     great harm, as a result of being discriminated against due to his disability and/or
                     perceived disability.

                 34. The facts of this matter clearly establish that Defendant Electric Boat Corporation's
                     actions and/or omissions are in violation of the ADA,the FEPA,the CRPD and the
                     RICRA and were motivated by malice and ill will toward the Plaintiff, and Defendant
                     Electric Boat Corporations actions were intentional, willful, malicious and taken with
                     reckless and callous indifference to the statutorily protected rights ofthe Plaintiff

                 35. As a proximate result of Defendant Electric Boat Corporation's unlawful acts and/or
                     omissions, including, but not limited to, those described herein, the Plaintiff has suffered
                     loss of income, as well as employment benefits, mental and physical anguish, pain and
                     suffering, and loss of enjoyment of life.

                                                  V.    Claims for Relief

                 36. The Plaintiff incorporates in the counts below the allegations contain in paragraphs 1-35
                     above.

                                                     Count One
                                   Unlawful Discrimination —42 U.S.C. 121.01., et seq.

                 37. Brian Gailey was an employee or Electric Boat Corporation within the meaning of42
                     U.S.C. §1211(4).

                 38. Electric Boat Corporation is an "employer" within the meaning of42 U.S.C. §1211(5)in
                  • that it is engaged in an industry affecting commerce and has more than fifteen(15)
                     employees for each working day in each oftwenty (20)or more calendar weeks in the
tl in Newport County Superior Court
             Case3:39
)mitted: 4/12/2021   1:21-cv-00201-WES-PAS
                       PM                     Document 1-1 Filed 05/06/21 Page 11 of 15 PageID #: 15
/elope: 3050140
/iewer: William V.



                   current and preceding years. Thus, it is also a covered entity within the meaning of42
                   U.S.C. §1211(5).

               39. Brian Gailey is a qualified individual within the meaning of42 U.S.C. §12111(8)in that
                   he has a seizure condition, Electric Boat Corporation perceives him to have a disability,
                   he has the requisite education to perform and can perform the essential functions of an
                   inspector.

               40. Prior to and at the time that the Electric Boat Corporation terminated Brian Gailey's
                   employment, Brian Gailey was qualified for continued employment as an inspector.

               41. Due to Brian Gailey's actual or perceived disability, the Electric Boat Corporation
                   terminated his employment. 42 U.S.C. §12112(1). Specifically, Electric Boat
                   Corporation's discriminatory actions included, but were not limited to (1)limiting, or
                   classifying Brian Gaily in a way that adversely affected his opportunities or status
                   because of his actual or perceived disability within the meaning of42 U.S.C. §12112(1);
                 (2)utilizing standards, criteria, or methods of administration that have the effect of
                   discrimination on the bases of disability within the meaning of §12112(b)(3)(A);(3) not
                   making reasonable accommodations for the known physical limitations of Brian Gailey,
                   an otherwise qualified individual with a disability, who was an applicant or employee,
                   despite the fact that doing so would not impose an undue hardship on the operation ofthe
                   Defendant Electric Boat corporation's business, within the meaning of §12112((b)(5)(A);
                 (4)denying employment opportunities of Galley based on the Electric Bcat Corporation's
                   need to make reasonable accommodations for his physical impairments within the mean
                   of §12112(b)(5)(A); and (5) using qualification standards, or other selection criteria that
                   screened out or tended to screen out individuals with disabilities, despite the fact that
                   doing so was not consistent with business necessity, within the meaning of §12112(b)(6).

               42. Brian Gailey has been damaged by the Defendant, Electric Boat Corporation's violation
                   of the ADA,inasmuch as Brian Gailey has been unable to use his experience and training
                   as an inspector, and has suffered loss of past and future wages and benefits, loss of
                   professional opportunities, emotional distress and mental pain and anguish.

               43. Brian Gailey is entitled to his attorneys' fees and costs incurred in this matter, pursuant to
                   42 U.S.C. §12205.

               44. Brian Gailey is further entitled to any all relief permitted under the ADA,42 U.S.C.
                   §12117(a), including equitable relief.

                                                   Count Two
                                 Unlawful Discrimination — R.I.G.L. 428-5-1, et seq.

               45. Defendant Electric Boat Corporation, by its acts and/or omissions, including, but not
                   limited to those described herein, constitute unlawful discrimination against the Plaintiff
                   in employment on account of his disability and/or perceived disability in violation of the
                   Rhode Island Fair Employment Practices Act, R.I.G.L. §28-5-1, et seq.(FEPA), causing
id in Newport County Superior Court
             Case3:39
)mitted: 4/12/2,021  1:21-cv-00201-WES-PAS
                       PM                     Document 1-1 Filed 05/06/21 Page 12 of 15 PageID #: 16
/elope: 3050140
/iewer: William V.



                   the Plaintiff to suffer damages as aforesaid, and thereby depriving the Plaintiff of his
                   rights as secured under the FEPA.

                                                   Count Three
                                 Unlawful Discrimination — R.I.G.L. 442-87-1, et seq.

               46. Defendant Electric Boat Corporation, by its acts and/or omissions, including, but not
                   limited to those described herein, constitute unlawful discrimination against the Plaintiff
                   in employment on account of his disability and/or perceived disability in violation of the
                   Rhode Island Civil Rights of People with Disabilities Act, R.I.G.L. §42-87-1, et seq,
                 (CRPD)causing the Plaintiff to suffer damages as aforesaid, and thereby depriving the
                  Plaintiff of his rights secured under the CRPD.

                                                   Count Four
                                Unlawful Discrimination — R.I.G.L. 442-112-1, et seq.

               47. Defendant Electric Boat Corporation, by its acts and/or omissions, including, but not
                   limited to those described herein, constitute unlawful discrimination against the Plaintiff
                   in employment on account of his disability and/or perceived disability in violation of the
                   Rhode Island Civil Rights Act of 1990, R.I.G.L. §42-112-1, et seq,(RICRA)causing the
                  Plaintiff to suffer damages as aforesaid, and thereby depriving the Plaintiff of rights
                   secured under the RICRA.

                                              VI.    Prayers for Relief

               WHEREFORE,THE PLAINTIFF RESPECTFULLY PRAYS THAT THIS COURT
               GRANT THE FOLLOWING RELIEF:

                       A. A declaratory judgment that Defendant Electric Boat Corporation, in the manner
                          described herein, unlawfully discriminated against the Plaintiff in violation of the
                          Americans with Disabilities Act,42 U.S.C. §12101 et seq., the Rhode Island Fair
                          Employment Practices Act, R.I.G.L. §28-5-1, et seq., the Rhode Island Civil
                          Rights ofPeople with Disabilities Act, §42-87-1 et seq., and/or the Rhode Island
                          Civil Rights Act of 1990, R.I.G.L. §42-112-1 et seq.,

                       B. Enjoining and permanently restraining Defendant Electric Boat Corporation from
                          violating the Americans with Disabilities Act, 42 U.S.C. §12101 et seq., the
                          Rhode Island Fair Employment Practices Act, R.I.G.L. §28-5-1, et seq., the
                          Rhode Island Civil Rights of People with Disabilities Act, §42-87-1 et seq.,
                          and/or the Rhode Island Civil Rights Act of 1990, R.I.G.L. §42-112-1 et seq.,

                       C. Award the Plaintiff back pay, including incremental increases, pension benefits,
                          health and dental benefits and other benefits, plus prejudgment interest thereon;

                       D. Award the Plaintiff compensatory damages for future pecuniary losses, emotional
                          pain, emotional pain, suffering, inconvenience, mental anguish, loss of

                                                            6
id in Newport County Superior Court
             Case3:39
rnitted: 4/12/4021  1:21-cv-00201-WES-PAS
                       PM                   Document 1-1 Filed 05/06/21 Page 13 of 15 PageID #: 17
/elope: 3050140
h ewer: William V.



                          enjoyment of life, and other non-pecuniary losses, plus prejudgment interest
                          thereon;

                      E. Award the Plaintiff punitive damages;

                      F. Award the Plaintiff reasonable attorney's fees and costs of litigation; and,

                      G. Such other and further relief as the Court deems just and proper.

                                         VII.    Demand for Jury Trial

                   The Plaintiff hereby demands a trial by jury on all counts so triable.


                                                               Plaintiff,
                                                               By his attorney,
                                                               FREDERIC A. MARZILLI


                                                               /s/ Frederic A. Marzilli
                                                                Frederic A. Marzilli, #2266
                                                               685 Warren Ave.
                                                                East Providence, RI 02914
                                                               (401)434-5887 Office
                                                               (401)434-3480 Fax
                                                                marzillilaw@yahoo.com

           Dated: April 12, 2021
                                            Case 1:21-cv-00201-WES-PAS Document 1-1 Filed 05/06/21 Page 14 of 15 PageID #: 18




                                                                                                                                        See eh nodes in Cambodian.Spanish,and Portuguese on the ageehed pages.Espaitol:Wass
                 See this notice htembodies% Spanish.and Portuguese on the attached pages.                                              esta modfiescifm areamboyanid,capitol y porteguis onion pighas Mimeo.Portugal= Lola
    Camboyarum SAMPLE:(Wm atm watifiescian on einaboyauo,espinol y portuguls on la pietas adjtmtse]                                              eta notificicilo em cambojano.espenhol e portugula miss pietas em anexo.
          Repailat Wassestanotifiman atencamping copilot y portage& on las piglets aslientee
          Pottnplm Lela esti no       çlocrncárnbojano,cspwihol oportuguds nes pigioas ananclo.
                                                                                                                                                                                         N OTICE
                                                     N OTIFICACAO
                                                                                                                                                         You have a case in the Rhode Island state court system.
                          •   V. Ex.'tern um processo em curso no sistema judiciiirio do .
                                                                                                                                                          You have the right to an interpreter at no cost to you.
                                              Estado de Rhode Island,
                                                                                                                                                      Rhode Island Supreme Court Executive Order 2012-05 states that when a Limited-
                              V.Ex." tern direito aos servicos gratultos de um interprete.                                 English Proficient(LEP) parson appears in court. the Rhode Island Judiciary will provide a free authorized
                                                                                                                           interpreter kr the defendant, p1aintif4 witness, victim, patent of a juvenile, or someone with a significant
A Ordem Executive 2012-05 do Supremo Tribuned de Rhode Island prove quo gum& won pessoa corn enthechnentos                 interest in the coast proceeding. This interpreting service is provided at no cost to the parties and in all types of
ihnitsdos do lingua ingleu (liatited-Engrah Pnecieni)(LEP) compares° em tribunal, a Adminittago Iudidiria de               cases, both civil and crimbsaL Court interpreters work in all the courthouses of the Rhode Island state court
Rhode Island efseponlbiroa-lhe mattdemente on sevicos down int/spree =noticed° a um nig tutor, taboututha,                 system.
pal on age dawn mom ma algulatt ems fifteens: sIgnificadvo no procesto judicial.0services de intimate 6 pustado
graluiennatte is prates eon tides on tipos do processos, mum elan this on penaLL Os interpiete do tribunal trabalhim       To schedule an interpreter for your day in court,you have the following options:
em todon astribunesdo.sistemajudidirio do Estado de Rhode Island.
                                                                                                                                  Call the Office ofCourtInterpreters at(401)222.8710,or
Pm agendas on services de ion intirprate parse sea die no tribunal,tern assealant's optirm
                                                                                                                           2
                                                                                                                           .      Send an email message to brierpreterfeedbackrecourts Amor.or
.
1       Telefonar pre o Cabinets di butlrprotealmudlclala atraves do e.•(401)2224710,on
                                                                                                                           3
                                                                                                                           .      Vine the interpreters'°Meto schedule an interpreter:
2
.       Envier ama mmuman decomb detranico parsInteroreterfeedbackfaeourterimv,on
                                                                                                                                                         The Office ofCourtInterpreters
3
.       Deslocar-se so'eines de Interpretes pars agendas on service's de um intirpretc                                                                   Licht Judicial Complex
                                Cabinets tieing-7mM IsdIdah                                                                                              Fourth Floor,Room 401
                                Complete Judicial Licht                                                                                                  250 BenefitStreet
                                Quarto ilso,Sala401                                                                                                      Providence,RI02903
                                250 BenefitStrut
                                Pravidente,RI02903                                                                                 When requesting an interpreter,please provide the following information:
        Quad°solicitor= services de am Intirprete dove fornecer on segulntes dada=                                                        The name and number ofyour ease
           •                                                                                                                              The language you are requesting
                0ocelot mimeses do net proonto
                                                                                                                                          The date and thne of your bearing
           •    0idioms pcsolidi'
           •    A data a beta is son inedlincia                                                                                           The location ofyour hearing
           •    0local da ass audilaris                                                                                                   Your name and a telephone number where we can reach you or yourlawyer
           •    0sea comae em mimeo de telefone parts podermos contactar a el on an see atheistic
                                                                                                                            For more information in Portuguese,Russian,and Spanish,including a listing ofMort(toms that are available
 Fare ate main infonnicaes em pottogols,nuso oeopnnbol,incluindo won lisle dos formulkiosjudichbdisponivels cm                                          in Spanish,please visit our website on the Internee
                                   raps:hot vhite o nosso viebsite na interne=
                         Wm:11mm coodutgov/Interoretessfensdishversion/Pigesfdefaultesn.                                                       httort/www.courts.dzov/InterpreterstenzlishversiooRogeskteraultaspx.
 Para solicitor usca tradurdo cleats nodficaelo pant quelques outro Idioms,Microns pars o Cabinet de lei/metes ludiciais      To request a translation ofthis notice into any otherlanguage,please call the Office ofCourt Interpreters al
   atraves do nfmaero(401)222-8710.Reosmenda-se quo estejs ecompanhado por ilgulm pa tale Ingide quando fixer                        ( 401)722.4710. Ii would be helpfid to have an English speaker with you when you call.
                                                          charnada.                                                                         The Rhode Island Jurficiary is committed to making the courts accessible to all.
         A Admiral/agoIudiciarin do Rhode Island esti empenhada em tamer on tribunals mush*pan tad's&
                                                                                                                                                                       The OfficeolCeent Interpreters
                                              Gabinete de Interptetes Jodtchis                                                                                         LiehtJudhdel Complex Fourth
                                                 Complexe Ind3dat Licht                                                                                                      Floor Room 4DI
                                                   Quarto Pie% Sala 4D I                                                                                                    250BenefitSates
                                                    230BenefitSemi                                                                                                        Psovidenee.RI 02903
                                                  Providence,RI 02903
                                                                                                                    Win
Case 1:21-cv-00201-WES-PAS Document 1-1 Filed 05/06/21 Page 15 of 15 PageID #: 19




                                                                                                                                                                                                                                                                                                        pies.
                                                                                                                                                                                                                                     Sce this retIce in Camlsorno. Spealsh.atd Portuguese an thesnacked
                                                                                                                                                                                                                                                                                                     pligiaas atratrass.
                                                                                                               time:Digsddhetsimmentor tempo ledinallanstu04drIerumepfil                                                 '     alpsd.L Wasasses giairlfkactan eamboyarto,apsltal y parruells cabsvigils' as on mama.
                                                                                                                                                                                                                               Portugal= Leh estaroam*aalcatabdula.asidabol CP011118U2SIVS
                                                                                                                                                      traufigoarihn                                                                                                   A VISO
                                                                                                                                                                                                                                                Usted time no caso en el sistema judicial de Rhode Island.
                                                                                                                              snmultunaturphtatTitmipAnnmtlatg Rhode Islandi
                                                                                                                                                                                                                                            Usted Ilene el derecho a tenet uninterprete sin costo par usted.
                                                                                                                               monism atatuittitundunthtuothoilmum4abtm
                                                                                                                                                                                                                                                                                                                     cite monde um
                                                                                                                                                                                                                                      Ls Orden Erpeculivo 20124S del Tamil.Supremo de Rhode Island &de
                                                                                                                                                                                                                                                                                                            sate Is carte, el Sistau
                                                                                                                  Smumotuutatinimuistuta Rhoda lewd Wadi tadana &Jaren* coat erasifive ardor) INS 2011-115                             puede* quo tine an domin' lo limitodo del inglEs(LEP)eautperece
                                                                                                                                                                                                                                                                                                        tutor-Endo gratis sea el
                                                                                                                  mihmoindanompruhuvirunStanalohemenalugratrisicuth 0i33 ogimfartbibqrmmt wink                                       . Judicial de -Rhode Island -le proveaf on learprete
                                                                                                                  Rua slam ilegalgetinkpfettnnampatstundndolgrovitiqems ammo emu estoiurt:                   ecusadotdarandado, datondiune. tostigo,atalkaa. Padre de on me= de adad alguienalga°        Tie Rata ern on Wards
                                                                                                                                                                                                                                                                                se le proveni sin coma          a los paticlpantes on
                                                                                       ouribrungalima garoMpidownldpuilutasifitotgoatatermpermus meinqunlyte: grave!!stonnordinlgrugninynd ie                importanle en el promo de la cone. Este servicio de interpretaiion
                                                                                       teqpiimoulatrecpa vieratqudh lemur gtiontlyerinnoingintiattiotabtinumtAuatluorMqqamoilug nom haus                     toda clue de cue;usdsP o penol.
                                                                                                                                                                                                                                                                                 Judicial de Rhode Island.
                                                                                                                                                                                                             Los Mid:pieta *WoksIzabal= C11 sodas los tribunal.= del Sine=
                                                                                    • tkpromosstostpronlipurdiggrunsmuntheringe nutegauxelenjoinoqino
                                                                                                                                                                                                                                                                                 usted gene lu gigolo:nes opdores:
                                                                                      L        trolgrmobsilania/agrontsp ausumnottont(4002214710                                                             Para solider on Interprete pore so comparecalcia en eltented,
                                                                                      2.       el:Vann/a Interareterfeedbarkncourts.rItov q                                                                      .
                                                                                                                                                                                                                 '
                                                                                                                                                                                                                 1    Amor ala &Edna Intirpretes en eltribunala14014224710
                                                                                                                                                                                                                                                                                        ;
                                                                                      3.       inmitolueobirpoittgildilqpiumiinomptenbp
                                                                                                                     The Ofilee ofCourtInterpreters                                                              2 Minder riacorm electninlco ainenumeafeedhociencoorts.rteov;o •
                                                                                                                                                                                                                 .
                                                                                                                     LIEM Judicial'Complex                                                                       3. Pruentaise a IL Cildria de tatir.preta pare solicitor on latirprete:
                                                                                                                     roue.Rom,Room 401
                                                                                                                    tiO lieitelit Street                                                                                                      The OfRee ofCuntInterpreters
                                                                                                                    Provident:0,4i02903                                                                                                       Licht;edictal Complex
                                                                                                                                                                                                                                              daiksortio,pitstna 401 A-8
                                                                                                                                                                                                                                              250 Rein& Street
                                                                                             latmatutilling1118342114-44.4      0TO                                                                                                                         0503
                                                                                                • men lounottenroltuntan                                                                                                                                 •.
                                                                                                •    runtoroungculal                                                                                                         Al solicitor on intErprese;parfavor proven la sigoiente leformaclan:
                                                                                                •    ectuditgo landsoommoviliosings                                                                                 • El nombrey el Dannitso cue
                                                                                                •   Idelustonnualumngs
                                                                                                •                                                                                                                   • El MMus geesolleita
                                                                                                    utivi lonospolqueniptimerdioteadxidlsounitge struhumputs
                                                                                                                                                                                                                    • Le tech* y hors de ea Midlands
                                                                                              tagadditinsokunotandepeqlono4 teoregiquatMettipihatutqatundeosvistnnionareqpn: untu
                                                                                                                          ternionrif&Minton n14400;11 t                                                             • Made yestunerlow so andlenda
                                                                                                                                                                                                                                                                                        coalmen coo tooted                 o con on
                                                                                                      irttpi://wwiv.cOurts.rizoidIntemisterS/Milishvendoo/Pages/detkult.ospx.                                       • Sitsombre y nfiracro de telt:Ione par el end nos podamos poser ea
                                                                                          crfebrumtnuemegaihroenzeonanaminutqputs tqaptigiemdennlorgetintipwaileamtmanceso(401)22247101                               abogado.
                                                                                                      neuntnimbloo,qpnowilleaturiatistfitgannyencausnutinestanneaminvoionn
                                                                                                                                                                                                                                                                                                fornadulos dela costa gee eosin
                                                                                                              goon teats istared iggtrAppuirmatergiumatnsatundinpatitqls                                     Pusobtain oth bilhanici6o en minas.sus° o opepollol.inclaymdo tun lista de
                                                                                                                                                                                                             orisponDolcs mcipobol.viols°rriestraiiighni de kitenzet-
                                                                                                                                                                                                                                      hthisd/www.courtsci.uoviletervretersrenolislivarloranes/defoultuns
                                                                                                                                                                                                                                                                                                         de            al(401)222-
                                                                                                                                                                                                              Pam solicitor Is troduccidnde este aviso en caslquicrono Idkons. pox Eivor Eine a It°Edna intirpCeis
                                                                                                                                                                                                                                                                                                    Malescondo Rim
                                                                                                                                                                                                                           E710.Aymigh dusted puede ester en compoillo de uea persona qua hahla
                                                                                                                                                                                                                El sIsteenjurkko deithode Island se commutate a proporeknu a ladle hspenonss mejor scram slot
                                                                                                                                                                                                                                                                                                                        tamales.
                                                                                                                                                                                                                                                            The 001te ofConn Inexprelus
                                                                                                                                                                                                                                                                            Otteptcx
                                                                                                                                   inlarldargaankpw.ablanaks                                                                                                    Fourth Ma/Roam401
                                                                                                                                     tkhaidkad Oneidea                                                                                                            250BoweStart
                                                                                                                                    Fatah Floes Room 401                                                                                                         Providrace, 02903
                                                                                                                                                                                                                                                                                                                                9/15
                                                                                                                                       250BMA Strict
                                                                                                                                      Providence,R102903
